Name: Commission Regulation (EC) NoÃ 81/2007 of 29 January 2007 setting delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2006/2007 delivery period
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  beverages and sugar;  trade;  trade policy;  economic geography
 Date Published: nan

 30.1.2007 EN Official Journal of the European Union L 21/3 COMMISSION REGULATION (EC) No 81/2007 of 29 January 2007 setting delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2006/2007 delivery period THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 318/2006 of 20 February 2006 on the common organisation of the markets in the sugar sector (1), and in particular Article 31 thereof, Whereas: (1) Article 12 of Regulation (EC) No 950/2006 of 28 June 2006 laying down detailed rules of application for the 2006/2007, 2007/2008 and 2008/2009 marketing years for the import and refining of sugar products under certain tariff quotas and preferential agreements (2) provides for detailed rules for setting delivery obligations at zero duty for products falling within CN code 1701, expressed in white-sugar equivalent, for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India. (2) Application of Articles 3 and 7 of the ACP Protocol, Articles 3 and 7 of the Agreement with India and Article 12(3) and Articles 14 and 15 of Regulation (EC) No 950/2006 has resulted in the Commission setting delivery obligations for each exporting country for the 2006/2007 delivery period, on the basis of the information currently available. (3) Commission Regulation (EC) No 642/2006 (3) has determined provisionally the delivery obligations for cane sugar to be imported under the ACP Protocol and the Agreement with India for the 2006/2007 delivery period. (4) It is therefore necessary to set the delivery obligations for the period 2006/2007 in accordance with point (b) of Article 12(2) of Regulation (EC) No 950/2006. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The delivery obligations for imports originating in the countries that are signatories to the ACP Protocol and to the Agreement with India in respect of products falling within CN code 1701, expressed in white-sugar equivalent, in the 2006/2007 delivery period for each exporting country concerned, shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 58, 28.2.2006, p. 1. Regulation as last amended by Regulation (EC) 2011/2006 (OJ L 384, 29.12.2006, p. 1). (2) OJ L 178, 1.7.2006, p. 1 Regulation as last amended by Regulation (EC) 2031/2006 (OJ L 414, 30.12.2006, p. 43). (3) OJ L 115, 28.4.2006, p. 4. ANNEX Delivery obligations for imports of preferential sugar originating in countries which are signatories to the ACP Protocol and to the Agreement with India for the 2006/2007 delivery period, expressed in white-sugar equivalent ACP Protocol/Agreement with India signatory country Delivery obligations 2006/2007 Barbados 33 234,21 Belize 39 289,19 Congo 10 194,45 CÃ ´te dIvoire 10 525,56 Fiji 164 275,61 Guyana 160 802,91 India 10 208,11 Jamaica 117 162,96 Kenya 4 982,93 Madagascar 10 760,00 Malawi 22 468,77 Mauritius 488 343,91 Mozambique 5 700,00 St Kitts and Nevis 0,00 Suriname 0,00 Swaziland 118 311,48 Tanzania 9 789,35 Trinidad and Tobago 47 717,60 Uganda 0,00 Zambia 7 237,64 Zimbabwe 30 256,44 Total 1 291 261,13